The court’s finding of value for land and building on Lot 17 (624 Lexington Avenue) should be affirmed; but the order should be modified by fixing the true values on the remaining parcels as follows:
115 East 53rd Street (Lot 9) Land Building Total
1941-42 $155,000 $110,000 $265,000
1942-43 150,000 105,000 255,000
123 East 53rd Street (Lot 12)
1941-42 208,500 160,000 368,500
1942-43 203,500 155,000 358,500
118 East 54th Street (Lot 61)
1941-42 170,000 140,000 310,000
1942-43 160,000 135,000 295,000
Order, so far as appealed from, unanimously modified accordingly and as so modified affirmed, with $20 costs and disbursements to the relator-appellant. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.